Title: From James Madison to David Hoffman, May 1821
From: Madison, James
To: Hoffman, David


                
                    Montpelleir May. 1821.
                
                J Madison presents his respects to Mr Hoffman, with thanks for the copy of his “Syllabus.”
                It has not been convenient for him to bestow on it the critical attention necessary, if he were better qualified, to remark defects, if there be any, or to do justice to its merits. To the view he has taken of the plan, it appears to embrace the subject in its due extent and to designate and arrange the particular topics in a manner well adapted to a highly instructive course of Law Lectures.
            